Citation Nr: 1227269	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-00 315A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for L4-5, L5-S1 intervertebral disc syndrome with radiculopathy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






REMAND

The Veteran had active military service from August 1986 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's claims file currently resides with the RO in Baltimore, Maryland.  

In the above noted January 2006 rating decision, the RO denied the Veteran's claim for a rating higher than 10 percent for L4-5, L-5 intervertebral disc syndrome.  Subsequently, by rating decision in September 2007, the RO increased the Veteran's disability rating to 40 percent for L4-5, L-5 intervertebral disc syndrome.  Thereafter, in a December 2009 Supplemental Statement of the Case, the RO granted service connection for bilateral radiculopathy of the lower extremities associated with the service-connected L4-5, L-5 intervertebral disc syndrome.  The RO informed the Veteran that the bilateral radiculopathy did not warrant a separate compensable disability rating.  As such, the issue before the Board, as noted on the title page of this decision, reflects the RO's most recent characterization of the issue on appeal.  

The Board also notes that in a VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, DC.  A review of the record reflects that the Veteran, through his representative, withdrew his request for a Board hearing and does not wish to reschedule the hearing for another date.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  Additionally, following certification of his appeal to the Board, the Veteran submitted additional evidence in support of his claim directly to the Board.  See 38 C.F.R. § 20.1304 (2011).  As the case is being remanded for the development outlined below, the evidence will be considered in due course by the agency of original jurisdiction (AOJ).  

The Board notes that the Veteran was last examined for his service-connected L4-5, L5-S1 intervertebral disc syndrome with radiculopathy in September 2009, almost three years ago.  

In reviewing the evidence of record, in particular, an undated statement from a friend of the Veteran, received by the Board in July 2012, it is noted that the Veteran had to "retire" from his job with the United States Postal Service (USPS) because ". . . [the Veteran] could no longer perform duties required because of the pain."  The Board is cognizant that at the time of the September 2009 VA examination, the Veteran was reported as employed with the USPS.  Thus, the evidence would appear to demonstrate a worsening of the L4-5, L5-S1 intervertebral disc syndrome with radiculopathy since the September 2009 VA examination.  The VA examiner noted at that time that the Veteran's L4-5, L5-S1 intervertebral disc syndrome had "significant effects" on the Veteran's ability to work.  

Therefore, in light of the number of years since the Veteran was last examined, as well as the evidence documenting an apparent worsening of his service-connected disability, the Board finds the Veteran should be afforded another VA examination to allow for a current evaluation of his disability.  With respect to any examination performed, the examiner should also evaluate the Veteran's service-connected bilateral radiculopathy affecting the lower extremities.  In this regard, in the report of August 2007 VA examination, motor testing appeared to reveal some level of neurological dysfunction.  Additionally, in both the reports of August 2007 and subsequent September 2009 VA examinations, reflex testing revealed ankle jerk (Achilles) as 1+ (hypoactive) on the left and 0 (absent) on the right.  

Furthermore, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has been implicitly raised by the evidence of record.  As noted above, a friend of the Veteran has reported that the Veteran had to retire from the USPS because of pain.  The Board presumes that this pain is associated with the Veteran's service-connected L4-5, L5-S1 intervertebral disc syndrome with radiculopathy.  The United States Court of Appeals for Veterans Claims (Court) has held that if the issue of a TDIU is raised, it is not a separate entity but is part of, or a component of, an initial increased rating or regular increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

(With respect to the above, the Board is aware that the Veteran has been diagnosed with rheumatoid arthritis of the bilateral ankles (a nonservice-connected disability).  A September 2008 VA rheumatology outpatient progress note reflects the Veteran's report of pain and swelling in his ankles with standing or walking.  The progress note also reflects a report of significant left ankle tibiotalar destruction on MRI (magnetic resonance imaging).)

Therefore, as the Veteran has claimed a higher rating for his service-connected L4-5, L5-S1 intervertebral disc syndrome with radiculopathy, and the evidence appears to demonstrate that he is not currently working, apparently due to his intervertebral disc syndrome, the issue of a TDIU should be addressed on remand.  That is, the RO should address whether a TDIU is warranted when it re-adjudicates the claim for a higher rating greater than 40 percent.  

In light of the pending adjudication of the issue of a TDIU, any VA examination of the Veteran should also include consideration from the VA examiner as to whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.  Furthermore, the Veteran should be sent an additional notice letter notifying him of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  See 38 C.F.R. § 3.159(b)(1) (2011); see also The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the case is REMANDED for the following action:  

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for his L4-5, L5-S1 intervertebral disc syndrome with radiculopathy (bilateral lower extremities).  After securing any necessary releases, the RO should attempt to obtain these records.  (The RO should still, nonetheless, obtain all available VA treatment records dated since September 2008.)  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA examination to determine the nature and extent of his L4-5, L5-S1 intervertebral disc syndrome with radiculopathy (bilateral lower extremities).  

All indicated tests and studies should be accomplished.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  The examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also comment on any neurological symptomatology traceable to the Veteran's intervertebral disc disability (the Veteran is service connected for bilateral radiculopathy), and, if present, characterize the nerve impairment as "slight," "moderate," "moderately severe," or "severe" with respect to each nerve affected or seemingly affected by radiculopathy.  (See e.g., neurological test findings as per reports of August 2007 and September 2009 VA examinations.)  

Additionally, the history taken by the examiner must include a detailed recitation of the Veteran's employment, education and vocational attainment.  The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities, either individually or in combination, render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (Service connection is in effect only for L4-5, L5-S1 intervertebral disc syndrome with radiculopathy (bilateral lower extremities) and sinusitis.)  

If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so and explain why.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  The examination report with medical opinion should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report and/or opinion are deficient in any manner, it should be returned to the examiner.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to a rating higher than 40 percent for L4-5, L5-S1 intervertebral disc syndrome with radiculopathy (bilateral lower extremities).  Consider whether any separate ratings are warranted for neurologic impairment.  Also adjudicate whether the Veteran is entitled to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

